OFFICE   OF    THE    ATTORNEY     GENERAL   OF   TEXAS
                                      AUSTIN




Xon. D. C. Oreor
State Highway Engineer
Texas Xl&way Dspartasent
Au&in,     Texar

Rear YI.    Oresrr            Opinion   No. O-6983
                                 Ret Hay the Governor exrrhange




          The f5115Wlng
date4 Xorembex 80, 1’941%:




                           an4 would like your opinion.*
                          iurnlabe4 m with a abpy of the field
                          aught to be oonreyed baok to Mr. Eaf6tham.
Eon. D. C. Gr8ar - Page 2


An aminatlon of these fit3iaaotes reveals that the property
lies along ana aajaoent to Statg H?ghway No. 40 for a aistanoa
Or   85s     reCt   ana   that   SUOh   prOpeX%Jr   1s   6 part Or the Sight Of
way of State Highway No. 40. The property                     was acquirea for
the sand, gravel and dirt it oontained.
          Section 1 of Chapter 99\ Aots of the and tagis-
latum, 1931, page 170 (same as Seotion 1 of Artlola 6673a,
V.A.C.S.) reads:
                 Wherever the State Fllghwag Commlssl.on has
           aoqulred or shall hereafter aoqtim any l’ana by
           purohaee, oonaemation,   or otherwise to be .u.sed
           as a right of way for snj State highway ana
           thereattier the route of auah highway was or aFall
       be ohanged or abandoned,'andany such right of
       way be no longer needed for auoh highway, or
       needa for use of oitlzene as a mad, the State
       mghway Conullia8ionmay raooiweard to the ~o+amor
       that suoh ima be ecia ana that he areout,a a 4004
       conreplng all the State's right, tltla, an4
       lnterost in eaoh land 80 aoqulred. Upon the raoom-
                                           rernor aw axaouts ,;~;-~,l,l?~~,
                                              XTlgmlzw lmld‘     -..~
                                          a aama person or

           land and advise the Golarnor thereof, 'Provlda4
           that where suoh land le given to the State, the
       dovernor may return the came by proper dead to the
       pereon norpereon~~from whom the #am0 '1sraoelra4.
       All monip 4orira4 from the rala of ruoh land ehall
       be aeposltaa with the runaiximi  whioh it wae prl-
       ginally taken. The Attorney Genartilshall approve
       all trensrera under this Aat.*
          We believe that the underlinedportlon of tpe Tore-
going statute olaarlg authorizestha axphangs or the lanas
in question; and you am thararore aQvi+&d that it is Cha
opinion oi"this departmentthat upon the reoommenilatlonof the
xon. D. C. Oreor - PasQ 3




Taxasw8y      caul6elon,theQovarnor auy execute am
exchange deed oaooe~ths  luzd*cqufd    oaWyl.S,
1937, to Nr. A. L. Baathea ln oonrlderatloaof the ox-
ahangs of enother treat of lantlon State Hi&WY 105.
                               Youre very truly